DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The communications received 01/19/2021 have been filed and considered by the Examiner. Claims 1-4 and 7-16 are pending. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4 and 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Degenhart et al (DE 101 03 257 A1) hereinafter DEG (supplied by the Applicant in the IDS filed 03/09/2020, refer to the Examiner’s supplied translation) in view of Zucchetti et al (EP 0 0660 007 A1) hereinafter ZUC, Holt (US 2014/0182232) hereinafter HOLT (already of record) and Daniels (US 3,051,212) hereinafter DAN.

As for claim 1, DEG teaches a method to produce conical bellows for air springs [Fig. 7b and 7d; 0001; 0006].
This method includes:
Initially positioning clamping segments in a converged introduction position [Fig. 4a,b #16; 0020; 0029-31]. 

	The air springs bellows preform includes a bead [Fig. 1 #6a-b; 0004; 0006; 0032]. 
	The clamping segments are expanded to press the air springs bellows preform against an external shape from an inside of the tool s [Fig. 1 #16 against Fig. 1 #6a-b; 0032]. The diverged clamping segments press the air springs bellows preform against the conical shape of the tool [Fig. 1 #16 against Fig. 1 #6a-b; 0032]. 
	The preform is then vulcanized while the clamping segments are diverged to form an air springs bellows [0032]. The Examiner notes that the beaded regions are specifically “sealing beads”/are engaged in order to seal [0006; 0009; 0032].

DEG does not teach introducing open gaps between the external diverged clamping segment and that resultant rubber protuberances are formed in the open gaps.
ZUC teaches a method to form an air spring in a vulcanization mold [0001-0003]. Which employs an internal mandrel [0006-0008]. The internal mandrel (inflatable chamber) [Fig. 1 #9] of ZUC produces internal ribs on the inside of the terminal caps [Fig. 1 #3] of the air spring bellows (air spring membrane/ referred to simply as ‘membrane’) [Fig. 1 #1; 0049] using corresponding grooves of the internal mandrel [Fig. 1 #16; 0051]. The grooves are understood to aid in the flexibility characteristics of the terminal caps of the air spring bellows [0053].

	
	DEG/ZUC do not teach that the material of the blank is rubber, that the bead has an embedded core, and that the air springs bellows comprises a reinforcement embedded in rubber.
DAN teaches reinforced rubber articles [col. 1 l. 9-14] that are vulcanized [col. 1 l. 38-51]. This article contains a reinforcement as a woven fabric and embedded reinforcements in rubber as beads [col. 4 l. 40-56]. The benefit of this arrangement of reinforcements in rubber is that it improves the performance of the article when the article is operating under severe temperatures and that can withstand severe flexing [col. 1 l. 38-51].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have made the bead having the embedded core and to have the air spring comprise the reinforcement embedded rubber as taught by DAN in the air spring of DEG/ZUC in order to improve its performance under severe temperatures and flexing. 

	DEG/ZUC/DAN while teaching that the internal ribs (substantially protuberances) can be produced by grooves internal mandrels, they do not teach gaps in the clamping segments which could serve as said grooves.


It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the gaps produced in an expanded state as taught by HOLT in the expandable mandrel of DEG/ZUC/DAN in order to form the advantageous internal ribs taught by ZUC and to have created additional strength and stability in the fiber/polymer composite.



As for claim 2, DEG/ZUC/DAN/HOLT teach claim 1 and DAN further teaches the woven textile fabric [see claim 1], it is the Examiner’s understanding that in combination with the beaded region and the rubber the textile fabric would aid in the structure of the preform and thereby prevent the preform from pressing through during the vulcanization. Additionally as the beads are sealing beads which are part of the reinforcement they too would prevent the preform from pressing through [see claim 1].

As for claim 3, DEG/ZUC/DAN/HOLT teach claim 1 and DEG further teaches that the vulcanization can occur without heat (without heating bellows nor heating hoses) [0002; 0008-
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used radiation or other cross-linking agents to vulcanize the constituents of DEG/ZUC/DAN/HOLT as this would have amounted to a simple substitution of curing processes. 
A simple substitution of one known element for another to obtain predictable results is prima facie obvious [see e.g. MPEP 2143(I)(B)].


As for claim 4, DEG/ZUC/DAN/HOLT teach claim 1 and DEG further teaches that the reinforcement (partially provided by the bead) seals the air spring bellows during vulcanization [see claim 1].

As for claim 7, DEG/ZUC/DAN/HOLT teach claim 1 and DEG further teaches that when the clamps are converged that they form an opening that permits the air springs bellows preform to be at least partially pulled over the converged clamping segments [0025].

As for claim 8, DEG/ZUC/DAN/HOLT teach claim 1 and DEG further teaches wherein the clamping segments comprise eight individual segments [Fig. 4a-4b #16a-g].



As for claim 10, DEG/ZUC/DAN/HOLT teach claim 1 and DEG further teaches an external mold as the external shape which comprises conical upper edges and wherein the diverged clamping segments press the bead and the embedded bead core into the conical upper edges of the mold [Fig. 1; 0028;  see claim 1].

As for claim 11, DEG/ZUC/DAN/HOLT teach claim 1 and DEG further teaches the positioning of the bead of the air springs bellows preform above the clamping segments prior to the vulcanization [Fig. 1 #6b; 0028-31].

As for claim 12, DEG/ZUC/DAN/HOLT teach claim 11 and DEG further teaches that the clamping segments are diverged outward and upward to press the clamping segments into the bead of the air springs bellows preform during vulcanization of the air springs bellows preform (telescopically) [Fig. 2-3; 0013; 0019-20].

As for claim 13, DEG/ZUC/DAN/HOLT teach claim 1 and DEG further teaches that the clamping segments have a round outer surface [Fig. 4a-b #16a-f].


It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used radiation or other cross-linking agents to vulcanize the constituents of DEG/ZUC/DAN/HOLT as this would have amounted to a simple substitution of curing processes. 
A simple substitution of one known element for another to obtain predictable results is prima facie obvious [see e.g. MPEP 2143(I)(B)].

As for claim 15, DEG/ZUC/DAN/HOLT teach claim 14 and as there would be no heat bellows DEG suggests that this means the time is reduced [0010]. 

As for claim 16, DEG/ZUC/DAN/HOLT teach claim 1 and as the reinforcement fabric is woven together as a fabric therefore would be preventing other threads from pressing through the rubber during the diverging of the clamping segments, additionally the beads with their reinforcements seal therefore also prevent other constituents from passing through [see claim 1]. 

Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414.  The examiner can normally be reached on M-F 8 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.V./Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712